Citation Nr: 0730486	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971, including service in Vietnam from February 1969 
to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that declined to reopen the claims for service 
connection for bilateral hearing loss and tinnitus, reasoning 
that new and material evidence to reopen the claims had not 
been presented.

Also appealed was a claim for an evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), for which 
service connection had been granted in a March 2006 rating 
decision effective from March 2004, the date of the original 
claim.  Subsequently, in a December 2006 rating decision, a 
30 percent evaluation was granted for PTSD, effective from 
March 2004.  The record contains a December 2006 statement 
from the veteran indicating that he is satisfied with the 30 
percent evaluation assigned for PTSD and wishes to withdrawal 
this matter from appeal.  


FINDINGS OF FACT

1.  In a decision dated in December 2001, the RO denied 
service connection for bilateral hearing loss and tinnitus 
based on the finding that there was no competent evidence 
linking the disabilities to the veteran's active service, to 
include noise exposure.  The veteran did not appeal that 
decision within one year of being notified.

2.  The evidence submitted since the December 2001 rating 
decision is either cumulative or redundant and/or, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral hearing loss 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been received, and the 
claim seeking service connection for tinnitus may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The September 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.

The September 2004 letter and a second letter issued in 
January 2005 notified the veteran of the requirement of new 
and material evidence and of the grounds for his prior 
denial; as such, the Board concludes that no further notice 
is needed on the petition to reopen.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Since the Board has concluded that new 
and material evidence has not been presented to reopen either 
the hearing loss or tinnitus claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
VA has no obligation to provide examinations in the course of 
development for petitions to reopen previously denied claims.  
See 38 C.F.R. § 3.159(c) (2007).  As the Board has declined 
the petitions to reopen, as discussed below, no examination 
is warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The veteran filed his original service connection claim for 
bilateral hearing loss and tinnitus in August 2000, 
indicating that these conditions had their onset in March 
1971. 

The veteran's April 1968 induction examination report reveals 
normal hearing in the right ear and evidence of left ear 
hearing deficit in the 2,000 and 4,000 hertz frequencies and 
defective hearing was noted.  The records are otherwise 
entirely negative for complaints, findings or diagnoses of 
hearing loss or tinnitus.  According to the February 1970 
separation examination report, hearing was entirely normal 
bilaterally and the veteran denied having ear trouble or 
hearing loss.  

Private medical records dated in September 1977 reveal that 
the veteran complained of left ear problems.  The veteran 
complained of left ear problems again in September 1978, at 
which time it was noted that he had a hole in the ear drum.  
The veteran was treated for an ear infection in October 1978, 
which records reflect resolved in November 1978, without 
recurrence.

The file contains an October 2000 VA audiological evaluation 
at which time the veteran gave a history of ear disease, 
described as fungal otitis externa in the left ear starting 
in 1972, which he reported had been problematic since service 
and which the veteran believed was starting to be problematic 
in the right ear.  The veteran's history and symptoms were 
negative for tinnitus and dizziness.  He reported 
experiencing noise exposure during service in Vietnam for a 
year; it was noted that since discharge from service, he had 
been a farmer.  Audiological test results revealed mild 
sensorineural hearing loss of the right ear and mild to 
severe sensorineural hearing loss of the left ear.   

The RO initially denied the veteran's claim of service 
connection for bilateral hearing loss and tinnitus in 
December 2001.  The RO reasoned that hearing loss was denied 
since this condition neither occurred in nor was caused by 
service; the tinnitus claim was denied as it was not 
currently diagnosed, nor was it shown to have occurred in or 
been caused by service.  Notice the decision was provided to 
the veteran in December 2001 and he did not appeal it.

In September 2004, the veteran filed to reopen his service 
connection claims for bilateral hearing loss and for 
tinnitus.  In a January 2005 rating decision, the RO 
determined that the service connection claims for bilateral 
hearing loss and tinnitus remained denied as no new and 
material evidence had been presented with which to reopen the 
claims; in fact, no additional evidence pertaining to the 
claims was presented.  

In a February 2005 statement, the veteran indicated that he 
was exposed to acoustic trauma in Vietnam as a communications 
specialist and indicated that the tele-type machines and 
other equipment were tremendously noisy.

VA records show that the veteran underwent a VA audiological 
evaluation in October 2005.  The history was positive for 
noise exposure, tinnitus and occasional dizziness.  The 
veteran gave an 8-month history of right ear otalgia and of 
symptoms of tinnitus.  It was noted that the veteran 
complained of right earache for the last 6 to 8 months and 
the record indicated that the canal did not look normal.  
Audiological test results revealed mild to moderately severe 
sensorineural hearing loss of the right ear and mild to 
profound sensorineural hearing loss of the left ear.  Problem 
lists dated in October and November 2005 include assessments 
of bilateral hearing loss and tinnitus.  December 2005 VA 
records show that the veteran's right ear otalgia resolved 
and that he was fitted for hearing aids.

Legal Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

38 U.S.C.A. § 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.; 38 U.S.C.A. § 1154(b).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in September 2004, the 
Board has considered these provisions.  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for hearing loss and 
tinnitus.  The Board concurs.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As reported above, in a 
December 2001 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The veteran was 
notified of that decision in December 2001 but did not appeal 
it; thus, the December 2001 decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  With these considerations, 
the Board has reviewed the record, with particular attention 
to the additional evidence received since the final December 
2001 rating decision.  

The only evidence pertaining to the hearing loss and tinnitus 
claims submitted since the December 2001 final decision 
consists of: (1) the veteran's February 2005 statement 
indicating that he sustained acoustic trauma from the noise 
of office machinery while stationed in Vietnam; and (2) VA 
records dated from October to November 2005 documenting 
complaints and treatment relating to tinnitus and diagnosing 
both tinnitus and bilateral sensorineural hearing loss.  

The veteran's 2005 statement to the effect that he reportedly 
sustained acoustic trauma during service in Vietnam is 
duplicative of statements made prior to the December 2001 
rating decision.  The October 2000 VA audiology evaluation 
shows that the veteran reported experiencing noise exposure 
in Vietnam.  Accordingly, that evidence is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence).

The 2005 VA outpatient records are new, but immaterial to the 
central inquiries in this case.  The evidence does not 
include any showing of an etiological nexus between currently 
claimed bilateral hearing loss and tinnitus, and service or 
any incident therein, to include reported acoustic trauma.  
As will be further discussed herein, that evidence is equally 
immaterial to a showing of aggravation of pre-existing left 
ear hearing loss (as pertains to the left ear only).  These 
records merely show that the veteran continues to experience 
problems with his hearing and tinnitus, and that he receives 
ongoing treatment for the same.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event or service-connected condition), does not constitute 
new and material evidence.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  
Moreover, in Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.

In this case, the evidence dated both prior and subsequent to 
the final decision of December 2001 lacks any competent 
medical evidence linking claimed bilateral hearing loss and 
tinnitus to service or to any service-connected disorder.  
Similarly it is not pertinent to establishing chronic 
aggravation of pre-existing left ear hearing loss.   In sum, 
the evidence presented since the December 2001 decision does 
not relate to an unestablished fact necessary to substantiate 
the claims and does not raise a reasonable possibility of 
substantiating the claims.

The veteran and his representative argue that his hearing 
loss and tinnitus are related to in-service combat noise 
exposure and that the provisions of 38 U.S.C.A. § 1154 are 
applicable to the claim.  For the limited purposes of this 
decision, the Board will presume that the provisions of 
38 U.S.C.A. § 1154 are applicable to the claims.  In this 
regard, the Board by no means disputes the assertion that the 
veteran was exposed to combat-related noise.  See 38 U.S.C.A. 
§ 1154.  However, his assertion that a relationship exists 
between his in-service noise exposure and current hearing 
loss and tinnitus disabilities is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's own bald 
assertions or theories for his claims are not considered new 
and material evidence.  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Hickson v. West, 11 Vet. App. 374 (1998).  

Finally, the Board observes that technically, it appears that 
with respect to the left ear, hearing loss in the left ear 
only was noted on the 1968 enlistment examination report and 
accordingly, the pertinent inquiry is whether new and 
material evidence has been presented which reflects that left 
ear hearing loss was chronically aggravated during service.  

Initially, the Board notes changes in the regulations 
governing the presumption of aggravation.  Currently, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003).  

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect the change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), and 
applies to claims, which were pending on or filed after May 
4, 2005.  As the veteran's case was pending as of that date, 
the amendment applies.

The United States Court of Appeals for the Federal Circuit 
held that 38 U.S.C.A. §§ 1110, 1131 provide compensation for 
disability incurred during wartime and peacetime service and 
a presumption of soundness upon entrance into service, except 
as to disorders noted at that time, under 38 U.S.C.A. §§ 
1111, 1132.  The Court held that it may be overcome only 
"where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111); see VAOGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 
25178 (2004).

At the outset, the Board notes that the presumption of 
soundness does not apply, as the veteran was noted to have 
hearing loss at the time of his induction examination in 
1968.  Therefore, it is established the veteran had 
preexisting hearing loss prior to his period of military 
service.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion explained further 
herein regarding whether the presumption of soundness can be 
rebutted are not present in this case.

The Board believes that with respect to the left ear hearing 
loss claim, the Board must initially consider whether the 
claim should be reopened based on a change in the law 
regarding pre-existing conditions and incurrence or 
aggravation in service.  De novo adjudication of a claim on 
essentially the same facts as a previously and finally denied 
claim is permissible where an intervening change in law or 
regulation has created a new basis of entitlement to a 
benefit.  Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  See also Boggs v. West, 
11 Vet. App. 334, 342 (1998) (new and material evidence was 
required to reopen a claim for residuals of LSD treatment at 
a VA hospital, notwithstanding the subsequent invalidation of 
the regulation requiring some fault on part of VA, where the 
previous denials were not because of the absence of fault but 
because the veteran had not shown any pertinent disability).

As a general matter, in circumstances wherein a change in law 
provides a new basis for entitlement to a benefit sought for 
which a claim was previously denied (i.e., through the 
liberalization of the requirements for entitlement to that 
benefit), the veteran may obtain de novo review of that prior 
decision without having to meet the "new and material" 
evidence requirement.  Spencer v. Brown, 17 F.3d 368 (Fed. 
Cir. 1994).  However, in Routen v. West, 142 F.3d 1434, 1442 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit determined that the change in the evidentiary 
presumption requiring VA to clearly rebut the presumption of 
soundness, including establishing the absence of in-service 
aggravation under 38 C.F.R. § 3.306(b), was a procedural 
rule, not a substantive change in law that created a new 
cause of action.  See also Hicks v. West, 12 Vet. App. 86, 91 
(1998).  Therefore, by implication, the recent holding in 
VAOPGCPREC 3-2003 would not constitute a substantive change 
in law that would allow the veteran in this case to 
circumvent the new and material evidence requirement with 
respect to the left ear hearing loss claim.

As a substantive matter, the veteran has not submitted any 
new evidence since the prior, final denial of the claim in 
December 2001, which is pertinent to the question of 
incurrence or aggravation of left ear hearing loss in 
service.  In this regard, the evidence of record at the time 
of the December 2001 rating action showed evidence of left 
ear hearing deficit on enlistment; the service medical 
records were otherwise entirely negative for complaints, 
findings or diagnoses of left ear hearing loss.  The February 
1970 separation examination report showed that hearing was 
entirely normal bilaterally and the veteran denied having ear 
trouble or hearing loss.  The earliest post service 
indications of left ear problems were documented years after 
service in 1977, at which time an ear infection was treated 
which resolved by 1978 and there was no indication of left 
ear hearing loss.  Hearing loss of the left ear was not 
clinically shown until 2000, almost 30 years after the 
veteran's discharge from service.  

After a careful review of the evidence which has been 
received since the December 2001 decision denying the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
under the theory of aggravation.  As discussed herein, the 
evidence does not relate to unestablished facts necessary to 
substantiate the claim; significantly there has been no 
evidence presented which establishes or even suggests that 
left ear hearing loss identified at the time of enlistment 
worsened or was aggravated in any way during or as a result 
of service.  As discussed above, the evidence submitted since 
the December 2001 final decision is either not new or not 
material to the left ear hearing loss claim, as considered 
under both the theories of incurrence and aggravation as 
there has been no evidence presented since the December 2001 
final rating decision which establishes or even suggests that 
left ear hearing loss was incurred or aggravated by or during 
service.

Accordingly, the Board finds that the evidence received 
subsequent to the December 2001 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's service connection 
claims for hearing loss or tinnitus under the theory of 
direct incurrence or aggravation (left ear only).  38 
U.S.C.A. § 5108.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit-of-the- 
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for tinnitus, and the appeal is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


